Citation Nr: 1023967	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-28 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for low back disability.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to 
December 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in November 2007, a statement of the case was 
issued in July 2008, and a substantive appeal was received in 
September 2008.  The Veteran testified at a Board hearing in 
February 2010; the transcript is of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

At the Board hearing, the Veteran testified that he sought 
treatment for his back at the Washington D.C. VA Medical 
Center in the 1960's.  An attempt should be made to retrieve 
these records for the period January 1, 1960, to December 31, 
1969.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran also testified that he sought treatment for his 
back at Providence Hospital (1500 block of Vernum) in 
Washington D.C. and Alexandria Hospital in the 1960's.  Upon 
obtaining appropriate releases, the Veteran's treatment 
records should be requested from such facilities for the 
period January 1, 1960, to December 31, 1969.

If, and only if, medical records are obtained from the 
Washington D.C. VAMC, Providence Hospital, or Alexandria 
Hospital, the Veteran should be afforded a VA examination to 
assess the nature and etiology of his claimed low back 
disability.

Again, please note, this matter has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c).



Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the Veteran's 
Washington D.C. VAMC treatment records 
for the period January 1, 1960, to 
December 31, 1969.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

2.  Upon obtaining appropriate releases, 
the RO should request the Veteran's 
treatment records from Providence 
Hospital (1150 Varnum Street, N.E.) in 
Washington D.C. for the period January 1, 
1960, to December 31, 1969, and from 
Alexandria Hospital in Virginia for the 
period January 1, 1960, to December 31, 
1969.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

3.  If, and only if, treatment records 
are obtained from the Washington D.C. 
VAMC, Providence Hospital, or Alexandria 
Hospital, the Veteran should be scheduled 
for a VA examination to assess the nature 
and etiology of his claimed low back 
disability.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
appropriate testing should be performed.  
For any back disability identified, the 
examiner should offer an opinion as to 
whether it at least as likely as not (a 
50% or higher degree of probability) had 
its clinical onset during the Veteran's 
period of service, or is otherwise 
related to such period of service.  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the service 
treatment records which are negative for 
a back injury or disability.  

4.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the service connection 
claim.  If the benefit sought is not 
granted in full, the Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


